Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 1 of 7




                 EXHIBIT 14
              (Filed Under Seal)
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 2 of 7


                                                                     Page 1
           IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                     IN AND FOR BROWARD COUNTY, FLORIDA


                         CASE NO.:    CACE 15-000072
     BRADLEY J. EDWARDS, and
     PAUL G. CASSELL,


               Plaintiffs,
     vs.
     ALAN DERSHOWITZ,
                 Defendant.
     ______________________________________/
               TRANSCRIPT OF NON-PARTY VIRGINIA ROBERTS'
                      EMERGENCY MOTION TO SEAL


           DATE TAKEN:      December 18, 2015
           TIME:            9:26 a.m - 9:45 a.m.
           PLACE:           Broward County Courthouse
                            201 Southeast 6th Street
                            Fort Lauderdale, Florida 33301
           BEFORE:          Thomas M. Lynch, IV, Circuit Court Judge


           This cause came on to be heard at the time and place
     aforesaid, when and where the following proceedings were
     reported by:
                               Michele Cameron
                            Magna Legal Services
                                 866-624-6221
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 3 of 7


                                                                     Page 23
 1                negotiations between the parties.           It is
 2                without question that these were settlement
 3                conversations.
 4                       I appreciate what he is trying to refer
 5                to, this later mediation with Judge
 6                Streitfeld.      There is a mediation that has
 7                gone on in the last couple of weeks with
 8                Judge Streitfeld.       These were confidential
 9                settlement negotiations that started in May
10                and went up to the present; so to say that --
11                       THE COURT:     I agree with you.       I think
12                they're confidential settlement discussions.
13                I'm going to grant the Motion to Seal.
14                       MS. MCCAWLEY:     Thank you, Your Honor.
15                       MR. SAFRA:     Well, Your Honor --
16                       THE COURT:     Over the strong objection of
17                the Defendant.
18                       MR. SAFRA:     Can I, for the record --
19                       MS. MCCAWLEY:     Thank you.
20                       MR. SAFRA:     -- at least also reserve
21                that for the relief that needs to be shown
22                irreparable harm, death, or manifest injury,
23                and it's our position that that hasn't been
24                shown in the requested relief.
25                       THE COURT:     You don't think confidential
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 4 of 7


                                                                     Page 24
 1                settlement agreements should be sealed?              I
 2                know you don't think they are confidential
 3                settlement agreements --
 4                       MR. SAFRA:     Well --
 5                       THE COURT:     -- but if they are, which
 6                I've made that finding, you don't think they
 7                should be sealed?
 8                       MR. SAFRA:     Well, you're making the
 9                finding that they were confidential
10                settlement --
11                       THE COURT:     I am.
12                       MR. SAFRA:     -- but that wasn't at issue
13                here, and they haven't even filed the
14                opposition, and we have our Motion in Limine;
15                so you're ruling upon that when --
16                       THE COURT:     No.   I'm just sealing these
17                because I think they should be sealed.
18                       MR. SAFRA:     Okay.
19                       THE COURT:     Although, you know --
20                       MR. SAFRA:     Take your words for the
21                future.
22                       THE COURT:     -- everyone is aware of --
23                       MR. SAFRA:     Understood.
24                       THE COURT:     Well, everyone.      Whoever
25                read the New York Times is aware of the
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 5 of 7


                                                                     Page 25
 1                situation; so I will grant the motion.
 2                       MR. SAFRA:     For clarity, the Motion in
 3                Limine, when that gets scheduled, is your
 4                finding that it's a settlement
 5                communication --
 6                       THE COURT:     I'll listen to any argument
 7                anyone has on any issue.          We're not doing
 8                that today.
 9                       MR. SAFRA:     Just the seal.
10                       THE COURT:     I'm available for hearings
11                anytime after the 3rd of January.
12                       MR. SAFRA:     And can I state, so you
13                don't get a disagreement where we end up back
14                before the Court -- just because I'm aware
15                and I want to raise --
16                       MS. MCCAWLEY:     Right.
17                       MR. SAFRA:     -- it and so that you have
18                an opportunity, it is our position or my
19                client's position that these meetings
20                occurred in New York and that the sealing
21                would apply to the public filings and in
22                Florida.
23                       MS. MCCAWLEY:     Your Honor, if the intent
24                here is to continue to spew the confidential
25                settlement negotiations and have
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 6 of 7


                                                                     Page 26
 1                Mr. Dershowitz go to New York or other
 2                locations to say these things again, I would
 3                object to that.       I think this Court needs to
 4                be very stern in its response that these are
 5                not appropriate to be disclosed.
 6                       THE COURT:     Well, I think he is aware of
 7                that.
 8                       MR. SAFRA:     I'm aware, and I will convey
 9                to my client.       I think the Court's
10                jurisdiction is what is it, but I just wanted
11                to raise the issue and we will act in good
12                faith and, you know, do just like we did last
13                time, contact Mr. Boies to give opportunities
14                before anything happens.
15                       MS. MCCAWLEY:     Your Honor, I disagree
16                with that.     I have no indication that
17                Mr. Boies was contacted about this in
18                advance.
19                       THE COURT:     Thanks.    Nice to see you.
20                       MS. MCCAWLEY:     Thank you, Your Honor.
21                       MR. SAFRA:     Thank you, Your Honor.         Have
22                a good weekend.
23                       THE COURT:     You, too.
24                       MS. MCCAWLEY:     I have a Proposed Order
25                with me.     Do you want me to --
Case 1:15-cv-07433-LAP Document 1218-35 Filed 07/15/21 Page 7 of 7


                                                                     Page 28
1
2
3
4                                  CERTIFICATE
5    STATE OF FLORIDA         )
6    COUNTY OF BROWARD        )
7                 I, MICHELE CAMERON, Notary Public in and for
8      the State of Florida at Large, do hereby certify that
9      the case of BRADLEY J. EDWARDS, and PAUL G. CASSELL
10     are the Plaintiffs, and ALAN DERSHOWTIZ is the
11     Defendant, was heard before the Honorabe Thomas M.
12     Lynch, IV, as Judge, and that the foregoing pages,
13     numbered 1 to 28, inclusive, constitute a true and
14     correct transcription of the proceedings taken on
15     December 18, 2015.
16                WITNESS my hand and official seal in the City
17     of Fort Lauderdale, County of Broward, State of
18     Florida, this 18th day of December, 2015.
19
20
21                                   ________________________
                                     MICHELE CAMERON
22                                   Notary Public, State of
                                     Florida at Large
23                                   My Commission Expires: 12-27-15
                                     My Commission No.: EE152087
24
25
